 



EXECUTION COPY
AMENDED AND RESTATED OPTION AGREEMENT
     This Amended and Restated Option Agreement (this “Agreement”), dated as of
January 1, 2008, is by and among Privileged Access, LP, a Delaware limited
partnership (“Grantor”), PATT Holding Company, LLC, a Delaware limited liability
company (“PATT”), Outdoor World Resorts, LLC, a Delaware limited liability
company (“OW”), PA-Trails Plus, LLC, a Delaware limited liability company
(“PTP”), and Mid-Atlantic Resorts, LLC, a Delaware (“MAR”) and MHC T1000 Trust,
a Maryland real estate investment trust (“Optionee”).
RECITALS
     A. Grantor has requested that certain Affiliates of Optionee (the “MHC
Parties”), grant their consent (the “Consent”) to the terms and condition of
(i) that certain Second Amended and Restated Lease Agreement, dated as of
January 1, 2008, between MHC TT Leasing Company, Inc., a Delaware corporation
and Thousand Trails Operations Holding Company, L.P., a Delaware limited
partnership (“TTO”) (the “TT Lease”); (ii) that certain Amended and Restated
Lease Agreement dated as of January 1, 2008 between MAR and MHC Operating
Limited Partnership (the “MAR Lease”) and (iii) that certain Amended and
Restated Lease Agreement dated as of January 1, 2008 by and between OW and MHC
Operating Limited Partnership (the “OW Lease” and, collectively with the TT
Lease and the MAR Lease, the “Leases”).
     B. In order to induce the MHC Parties to grant the Consent, Grantor and
PATT, OW, PTP and MAR, each a Subsidiary of Grantor, have agreed to grant the
option and other rights contemplated hereby to Optionee.
AGREEMENT
     NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
ARTICLE I
Definitions
     When used herein the following terms shall have the following meanings:
     “Affiliate” as applied to any Person, means any other Person, directly or
indirectly, controlling, controlled by, or under common control with, that
Person. The term “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, includes the possession, directly or indirectly, of 10% or more of
the total number of votes which may be cast by the holders of the total number
of outstanding shares of stock of any class or classes of such Person in any
election of directors of such Person (or in the case of a Person which is not a
corporation, 10% or more of the ownership interest, beneficial or otherwise) of
such Person or the power otherwise to direct or cause the direction of the
management and policies of that Person, whether through voting, by contract or
otherwise.

 



--------------------------------------------------------------------------------



 



     “Closing” shall have the meaning set forth in the Securities Purchase
Agreement (as defined below).
     “Event of Default” means any default by Grantor or any of the Target
Companies in the timely performance of any of their respective Secured
Obligations (as defined below).
     “Fair Market Value” means the aggregate purchase price that a willing buyer
would pay to a willing seller for the purchase of all of the equity interests
(on a fully diluted basis) in any or all of the Target Companies, determined
based on the most recently delivered Financial Statements and Schedules (the
“Valuation Schedules”), assuming that (i) the debt, cash, working capital and
other assets and liabilities of the relevant Target Companies and their
Subsidiaries are as set forth on such Financial Statements, (ii) control of the
relevant Target Companies are being transferred and (iii) the Securities would
be acquired pursuant to the Securities Purchase Agreement as qualified by the
Valuation Schedules to the extent such Valuation Schedules affect the value of
the Securities (including, without limitation, the fact that the representations
and warranties under the Securities Purchase Agreement do not survive the
Closing).
     “Financial Statements” means the financial statements required to be
delivered pursuant to Section 6.1(a).
     “GAAP” means generally accepted accounting principles, consistently
applied.
     “Liens” means any claims, liens, charges, rights, restrictions, options,
preemptive rights, mortgages, deeds of trust, hypothecations, assessments,
pledges, encumbrances, claims of equitable interest or security interests of any
kind or nature whatsoever.
     “Person” means a natural person, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization or a governmental entity or any
department, agency or political subdivision thereof.
     “Schedules” means the schedules that would be required to be delivered
pursuant to the Securities Purchase Agreement had it been entered into by
Grantor and Optionee on the date of such schedules.
     “Subsidiary” means, with respect to any entity, any corporation,
association or other entity of which securities or other ownership interests
representing more than fifty percent (50%) of the ordinary voting power are, at
the time as of which any determination is being made, owned or controlled by
such entity or one or more Subsidiaries of such entity or by such entity and one
or more Subsidiaries of such entity.
     “Target Company” means, as of the date of this Agreement, PATT, OW, PTP and
MAR. In the event that the Grantor acquires equity interests in any entity
subsequent to the date hereof, such entity shall be deemed a “Target Company”
and Optionee’s Option, as defined herein, shall be deemed to extend over such
entity.

2



--------------------------------------------------------------------------------



 



ARTICLE II
Option
     2.1 Grantor hereby grant to Optionee (or one or more of Equity LifeStyle
Properties, Inc. and its Subsidiaries) the exclusive, irrevocable right and
option (the “Option”) to acquire all outstanding equity interests in and all
options, warrants or other rights of any kind to acquire such equity interests
(collectively, the “Securities”) in any or all, in Optionee’s sole and absolute
discretion, of the Target Companies for a purchase price equal to the aggregate
Final Fair Market Value of such Target Companies with respect to which Optionee
has exercised its option, which aggregate Final Fair Market Value has been
determined pursuant to Article III no more than sixty-five (65) days prior to
the delivery of the Option Notices (the “Closing Fair Market Value”). The term
of the Option shall commence on the date hereof and terminate on the date on
which the Leases terminate (the “Option Term”); provided, however, that in the
event the Option has been exercised prior to the termination of the Leases and
the Closing is scheduled to occur after termination of the Leases, the Option
Term shall be extended until the Closing or a rescission of the exercise
pursuant to Section 3.5. Provided that (i) Optionee or one of its Affiliates
obtains either (a) a commitment from a law firm to provide a legal opinion that,
if the Option is exercised, the income Optionee receives from the Membership
Contracts (as defined in the Leases) “should” or “will” constitute income
described in Sections 856(c)(2) and 856(c)(3) of the Internal Revenue Code (the
“Code”) or (b) a private letter ruling from the Internal Revenue Service that,
if the Option is exercised, the income Optionee would receive from the
Membership Contracts will constitute income described in Sections 856(c)(2) and
856(c)(3) of the Internal Revenue Code; (ii) Optionee or one of its Affiliates
obtains approval from the U.S. Forest Service for the transfer of PATT;
(iii) Optionee or one of its Affiliates obtains consent to transfer at least 50%
of the currently outstanding liquor licenses held by Affiliates of each Target
Company (and associated with such Target Company’s or its Subsidairy’s operation
of its campgrounds and associated facilities); and (iv) Optionee obtains an
opinion from legal counsel that the transfer of any Target Company to Optionee
will not adversely affect the U.S. federal income tax treatment of the rental
payments Optionee has received under the Leases in prior taxable years (the “Tax
Conditions”), the Option shall be exercisable beginning on April 14, 2009 and
ending on the date on which the Leases terminate (such period, the “Exercise
Period”). Grantor and each Target Company expressly acknowledges and agrees that
Optionee is under no obligation to exercise the Option; that (subject the Tax
Conditions) Optionee may exercise or not exercise the Option in Optionee’s sole
and absolute discretion; that Optionee may exercise its Option against any (or
all) of the Target Companies during the Exercise Period (provided, however, that
the Tax Conditions must be satisfied with respect to all Target Companies in
order for the Option to exercised with respect to any Target Company) without
prejudice to its right to subsequently exercise the Option against any other
Target Company and that neither Optionee nor any of its Affiliates, agents, or
other persons acting on its behalf shall have any liability to Grantor, the
Target Companies or any other person for exercising or failing to exercise the
Option.
     2.2 Prior to the termination of the Option Term, Grantor shall not directly
or, except as expressly and affirmatively authorized under the Leases,
indirectly, transfer, sell, convey, exchange or otherwise dispose of (herein
referred to as a “transfer”), or grant any option or other right to acquire or
enter into any other agreement, arrangement or understanding providing

3



--------------------------------------------------------------------------------



 



for any of the foregoing (contingent or otherwise) with respect to, any
Securities, except to Optionee in accordance with Article III. Any purported
transfer of Securities to a party other than Optionee prior to the termination
of the Option Term shall be void and ineffective, and the relevant Target
Company shall not recognize or be bound by any such purported transfer and shall
not effect any such purported transfer on the books of any such relevant Target
Company. In the event of any indirect transfer of Securities expressly and
affirmatively authorized under the Leases, Grantor and any relevant Target
Company shall continue to be bound by this Agreement. In addition, prior to the
termination of the Option Term, Grantor will not pledge, or otherwise create,
incur, assume or suffer to exist any Lien on any Securities. Notwithstanding the
foregoing, Optionee hereby expressly agrees and acknowledges that Grantor and
its Affiliates have granted an option under that certain Option Agreement, dated
as of January 1, 2008, to PA-DC, LLC (the “PA Option”) and that such PA Option
shall be deemed valid and binding upon Grantor and its Affiliates, as
applicable.
     2.3 If Optionee exercises the Option as to any of the Target Companies
pursuant to Section 3.4 (and does not rescind such exercise pursuant to
Section 3.5), in each such instance Grantor shall, on the date specified in the
Option Notice, execute and deliver to Optionee a Securities Purchase Agreement
in the form attached hereto as Exhibit A (the “Securities Purchase Agreement”)
in which the Cash Purchase Price (as defined in the Securities Purchase
Agreement) for the relevant Target Company (or Target Companies) shall be equal
to the Closing Fair Market Value of such relevant Target Company (or Target
Companies), subject to adjustment as set forth in Section 2.4 below) and to
which the Valuation Schedules are attached; provided, however, that in the event
that, as a result of a change in law occurring after the date hereof, a Grantor
would be in violation of such law as a result of executing and delivering the
Securities Purchase Agreement, Grantor may request Optionee’s consent to
revisions to the Securities Purchase Agreement only to the extent necessary to
prevent such violation of law, which consent may not be unreasonably withheld.
     2.4 If Optionee exercises the Option as to any of the Target Companies
pursuant to Section 3.4 (and does not rescind such exercise pursuant to
Section 3.5), with respect to each such instance Grantor and the relevant Target
Companies agree that, if and as requested in writing by Optionee, (i) such
relevant Target Companies shall, simultaneously with the Closing, transfer the
equity interests of one or more of their Subsidiaries to one or more of Equity
LifeStyle Properties, Inc. or its Subsidiaries as may be designated by Optionee,
in which event any such equity interests shall be transferred for no
consideration and the Closing Fair Market Value shall not be modified with
respect to any such transfer or (ii) such relevant Target Companies shall,
simultaneously with the Closing, transfer or otherwise dispose of their equity
interests in one or more of their Subsidiaries to an entity mutually agreed upon
by Grantor and Optionee, in which event the Closing Fair Market Value shall be
reduced by the Fair Market Value of such transferred Subsidiaries, as determined
in the manner set forth in Article III hereof.

4



--------------------------------------------------------------------------------



 



ARTICLE III
Exercise of Option
     3.1 On November 1, 2009 and each November 1st thereafter, Grantor and each
Target Company shall prepare and deliver to Optionee Schedules dated as of
November 1st of the applicable year. In addition, at any time during the
Exercise Period or thirty (30) days prior thereto, upon Optionee’s written
request, Grantor and each Target Company shall prepare and deliver to Optionee
Schedules dated as of a date not earlier than the request and not later than
fifteen (15) days after the Company’s receipt of such request; provided,
however, that in no event shall Optionee request Schedules more than twice in
any twelve (12) month period.
     3.2 On November 10, 2009 and each November 10th thereafter, Optionee shall
prepare and deliver to Grantor written notice of its determination of Fair
Market Value with respect to each of the Target Companies. In addition, at any
time during the Exercise Period, Optionee may prepare and deliver to Grantor
written notice of its determination of Fair Market Value with respect to each of
the Target Companies; provided, however, that in no event shall Optionee do so
more than twice in any twelve (12) month period. Within ten (10) days following
any such delivery, Grantor may deliver written notice (the “Protest Notice”) to
Optionee of any disagreement that Grantor may have as to such Fair Market Value
determinations. The failure of Grantor to deliver such Protest Notice within the
prescribed time period will constitute Grantor’s acceptance of the Fair Market
Value determinations delivered by Optionee.
     3.3 If Grantor deliver a Protest Notice and Grantor and Optionee are unable
to resolve any disagreement as to Optionee’s Fair Market Value determinations
within ten (10) days following Optionee’s receipt of the Protest Notice, then
the amounts in dispute will be promptly referred to an independent valuation
professional mutually agreed to by Optionee and Grantor (the “Arbitrator”) for
final arbitration within thirty-five (35) days after the matter is submitted to
the Arbitrator, which arbitration shall be final and binding on both Optionee
and Grantor and upon each Target Company. The Arbitrator shall act as an
arbitrator to determine Fair Market Value with respect to each of the Target
Companies, which shall not be less than the Fair Market Value determinations
initially specified by Optionee or greater than the Fair Market Value
determinations specified in the Protest Notice. Optionee and Grantor agree to
execute, if requested by the Arbitrator, a reasonable engagement letter. The
fees and expenses of the Arbitrator shall be paid by either (i) Optionee if the
Final Fair Market Value determinations, in the aggregate, are more than 10%
greater than the Fair Market Value determinations, in the aggregate, initially
specified by Optionee or (ii) Grantor in all other cases. The term “Final Fair
Market Value,” as used in this Agreement, shall mean, as applicable, the Fair
Market Value with respect to a Target Company accepted by Grantor in accordance
with Section 3.2, the Fair Market Value with respect to a Target Company agreed
to by Grantor and Optionee or the Fair Market Value with respect to a Target
Company determined by the Arbitrator in accordance with this Section 3.3.
     3.4 Optionee may provide notice to Grantor (the “Option Notice”) of its
election to exercise the Option within sixty-five (65) days after the
determination of any Final Fair Market Value. The Option Notice shall set forth
the date, no more than twenty (20) days after the date

5



--------------------------------------------------------------------------------



 



on which the Option Notice is sent, on which the Securities Purchase Agreement
shall be executed and the Closing shall occur. If at any time after April 14,
2009, the condition in clause (i) of the definition of Tax Conditions is
satisfied, but those in any or all of clauses (ii), (iii) or (iv) are not, upon
Optionee’s written request, Optionee and Grantor shall endeavor in good faith to
restructure the business associated with the Premises (as defined in each of the
Leases) so that Optionee will contribute the Premises and Grantor will
contribute (or cause their Affiliates to contribute) the Membership Contracts to
a new joint venture, through which Optionee and/or one or more of its Affiliates
and Grantor and/or one or more of their Affiliates will jointly operate the
business associated with the Premises; provided, however, that in the event the
parties are unable to consummate such a restructuring and joint venture after
endeavoring in good faith to do so for a reasonable period of time, such written
request shall be deemed to be rescinded without any liability or obligation
whatsoever, and the Option and this Agreement shall continue in fill force and
effect.
     3.5 Notwithstanding anything to the contrary contained herein, (i) if any
event, circumstance or occurrence which has had, or could reasonably be expected
to have, individually or in the aggregate, a material adverse effect on the
business, affairs, assets, operations, employee relations, condition (financial
or otherwise) or valuation of any Target Company and such Target Company’s
Subsidiaries, taken as a whole (a “Material Adverse Effect”), arises after the
date on which Optionee sends an Option Notice and prior to the Closing, or
(ii) any change to the Securities Purchase Agreement is requested by Grantor
pursuant to Section 2.3, Optionee may rescind such Option Notice without any
liability or obligation whatsoever by giving written notice thereof to Grantor.
In the event of any such rescission of an Option Notice, the Option and this
Agreement shall continue in fill force and effect.
ARTICLE IV
Representations and Warranties of Grantor and the Company
     Grantor and the Target Companies, individually or collectively, as
applicable, hereby jointly and severally represent and warrant to Optionee as
follows:
     4.1 PATT is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware. PATT has the
requisite legal and corporate power and authority to own all the properties
owned by it, and to conduct its business as presently being conducted and as
proposed to be conducted by it.
     4.2 OW is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. OW has the requisite
legal and corporate power and authority to own all the properties owned by it,
and to conduct its business as presently being conducted and as proposed to be
conducted by it.
     4.3 PTP is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. PTP has the requisite
legal and corporate power and authority to own all the properties owned by it,
and to conduct its business as presently being conducted and as proposed to be
conducted by it.

6



--------------------------------------------------------------------------------



 



     4.4 MAR is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Delaware. MAR has the requisite
legal and corporate power and authority to own all the properties owned by it,
and to conduct its business as presently being conducted and as proposed to be
conducted by it.
     4.5 Grantor is a limited partnership duly organized, validly existing and
in good standing under the laws of the State of Delaware.
     4.6 Grantor and each of the Target Companies has the requisite corporate
power and authority to enter into this Agreement and the Securities Purchase
Agreement and to carry out and perform their respective obligations under the
terms of this Agreement and the Securities Purchase Agreement.
     4.7 All entity action on the part of Grantor and each of the Target
Companies, and their respective directors (or others performing similar
functions) and equity holders necessary for the authorization, execution,
delivery and performance by Grantor and each of the Target Companies of this
Agreement and the Securities Purchase Agreement, as applicable, and the
consummation of the transactions contemplated hereby and thereby, has been
taken. This Agreement is, and upon execution and delivery, the Securities
Purchase Agreement will be, a legal, valid and binding obligation of Grantor and
each of the Target Companies and enforceable against Grantor and each of the
Target Companies in accordance with their terms, except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally and
(ii) as limited by laws relating to the availability of equitable remedies.
     4.8 None of the execution and delivery of this Agreement and the Securities
Purchase Agreement, the consummation of the transactions provided for herein and
therein or contemplated hereby and thereby and the fulfillment by Grantor and
each of the Target Companies of the terms hereof or thereof, will (with or
without notice or passage of time or both) (a) conflict with or result in a
breach of any provision of the articles or certificate of incorporation,
by-laws, articles or certificate of formation, partnership agreement or
operating agreement, as applicable, of Grantor, each of the Target Companies, or
any subsidiary of the Target Companies; (b) result in a default, give rise to
any right of termination, cancellation or acceleration, or require any consent
or approval under any of the terms, conditions or provisions of any material
note, bond, mortgage, indenture, loan, factoring arrangement, license,
agreement, lease or other instrument or obligation to which Grantor, the Target
Companies or Subsidiaries of the Target Companies is a party or by which they or
any of their assets may be bound, or (c) violate any law, judgment, order, writ,
injunction, decree, statute, rule or regulation of any court, administrative
agency, bureau, board, commission, office, authority, department or other
governmental entity applicable to Grantor, the Target Companies or any
Subsidiaries of the Target Companies or any of their assets.
     4.9 The authorized equity interests of each Target Company and its
respective Subsidiaries are as set forth on Schedule 4.5. The only equity
interests of each Target Company and its respective Subsidiaries issued and
outstanding, reserved for issuance or committed to be issued are as set forth on
Schedule 4.5. The issued and outstanding equity interests of each Target Company
and its respective Subsidiaries are owned beneficially and of record by the

7



--------------------------------------------------------------------------------



 



Persons, in the amounts set forth on Schedule 4.5. All outstanding securities of
each Target Company and its respective Subsidiaries were issued in compliance
with all federal and state securities laws. There are no stock appreciation
rights, phantom stock plan, rights to an interest in profits or revenues, or any
similar rights outstanding with respect to any Target Company or any of its
Subsidiaries.
     4.10 Each of the Securities was validly issued, and is a fully paid and
non-assessable partnership or membership interest of the relevant Target
Company, owned beneficially and of record by Grantor, free and clear of all
Liens (other than the PA Option). There are no agreements, arrangements, options
(other than the PA Option), warrants, calls, rights or commitments of any
character relating to the voting (including, without limitations, voting trusts
and proxies), sale, purchase, redemption or other transfer of any of the equity
interests of any Target Company or any of such Target Company’s Subsidiaries
granted by Grantor, the Target Company or any of such Target Company’s
Subsidiaries or to which any of them is a party. Grantor has sole voting power,
sole power of disposition and sole power to enter into this Agreement and the
Securities Purchase Agreement with respect to all of the Securities, with no
limitations, qualifications or restrictions on such rights and powers, and
Grantor has not granted and Grantor will not grant such rights and powers to any
other Person.
     4.11 Grantor has conducted no business or operations other than owning the
Securities and has no liabilities or obligations other than with respect to
Taxes and the negotiation, execution and delivery of this Agreement.
     4.12 No agent, broker, investment banker, Person or firm acting on behalf
of Grantor, any Target Company or any Subsidiary of any Target Company, or under
the authority thereof, is or will be entitled to any brokers’ or finders’ fee or
any other commission or similar fee directly or indirectly from any of the
parties hereto in connection with any of the transactions contemplated hereby.
ARTICLE V
Representations and Warranties of Optionee
     Optionee hereby represents and warrants to Grantor and the Company as
follows:
     5.1 Optionee is a real estate investment trust duly organized, validly
existing and in good standing under the laws of the Maryland.
     5.2 Optionee has requisite corporate power and authority to enter into this
Agreement and the Securities Purchase Agreement and to carry out and perform its
obligations under the terms of this Agreement and the Securities Purchase
Agreement.
     5.3 All entity action on the part of Optionee, and its directors (or others
performing similar functions) and equity holders necessary for the
authorization, execution, delivery and performance by Optionee of this Agreement
and the Securities Purchase Agreement, and the consummation of the transactions
contemplated hereby and thereby, has been taken. This Agreement is, and upon
execution and delivery the Securities Purchase Agreement will be, legal, valid
and binding obligations of Optionee, enforceable against Optionee in accordance
with their

8



--------------------------------------------------------------------------------



 



terms, except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of equitable remedies.
     5.4 None of the execution and delivery of this Agreement and the Securities
Purchase Agreement, the consummation of the transactions provided for herein and
therein or contemplated hereby and thereby, and the fulfillment by Optionee of
the terms hereof or thereof, will (with or without notice or passage of time or
both) (a) conflict with or result in a breach of any provision of the articles
or certificate of incorporation, by-laws, articles or certificate of formation,
partnership agreement or operating agreement, as applicable, of Optionee or
(b) violate any law, judgment, order, writ, injunction, decree, statute, rule or
regulation of any court, administrative agency, bureau, board, commission,
office, authority, department or other governmental entity applicable to
Optionee or any of its assets.
     5.5 No agent, broker, investment banker, Person or firm acting on behalf of
any of Optionee, or under the authority thereof, is or will be entitled to any
brokers’ or finders’ fee or any other commission or similar fee directly or
indirectly from any of the parties hereto in connection with any of the
transactions contemplated hereby.
ARTICLE VI
Covenants of Grantor and the Company
     6.1 Each Target Company will, and Grantor will cause such Target Company
to, deliver to Optionee:
          (a) Copies of its financial statements and other information required
to be delivered under paragraphs 20(b) and 30 of the Leases;
          (b) Promptly upon receipt thereof, copies of all other reports or
management letters, if any, submitted to any Target Company or any of its
Subsidiaries by independent public accountants in connection with any annual or
interim audit of the books of such Target Company or any of its Subsidiaries
made by such accountants;
          (c) Promptly upon Optionee’s request, notice of any default or breach
of, or default under, any material agreement or arrangement to which any Target
Company or any of its Subsidiaries is a party or by which any of them is bound;
          (d) Promptly upon the occurrence thereof, notice of any event,
circumstance or occurrence that in the reasonable judgment of Grantor or a
Target Company has had, or will have, individually or in the aggregate, a
Material Adverse Effect;
          (e) Copies of any other documents or data furnished to equity holders
of a Target Company regarding the Target Company or its affairs, simultaneously
with the furnishing of such documents to such equity holders; and
          (f) With reasonable promptness, such other data and information as
from time to time may be reasonably requested by Optionee.

9



--------------------------------------------------------------------------------



 



     6.2 Each Target Company will maintain, and cause each of its Subsidiaries
to maintain, a system of accounting established and administered in accordance
with GAAP and cause all financial statements or information delivered under
Section 6.1 to be prepared in accordance with GAAP
     6.3 Each Target Company will comply, and will cause its Subsidiaries to
comply, in all material respects with all laws, rules, regulations, judgments,
orders and decrees of any governmental or regulatory authority applicable to it
and its respective assets.
     6.4 Each Target Company will preserve, protect, and maintain, and cause
each of the its Subsidiaries to preserve, protect, and maintain all rights
(including corporate existences), franchises, accreditation, privileges, and
properties the failure of which to preserve, protect, and maintain could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. Each Target Company will comply and cause each of its
Subsidiaries to comply, with all material agreements and contracts to which they
are a party.
     6.5 Optionee shall have reasonable access upon reasonable prior notice
during regular business hours to each Target Company’s and each Subsidiary of
such Target Company’s personnel, properties, contracts, books and records, and
other documents and data of such Target Company and Subsidiary, and Optionee
may, at its own expense, make copies of all such contracts, books and records,
and other existing documents and data. Grantor shall have the right to be
present at any meeting between Optionee and such Target Company’s or its
Subsidiaries’ personnel and any inspection by Optionee of the Target Company’s
or its Subsidiaries’ properties. Without limitation of the foregoing, Optionee
shall have the right to discuss and consult with a Target Company’s or its
Subsidiary’s officers, directors, employees, consultants, lenders and
accountants regarding the operations and financial affairs of such Target
Company and its Subsidiaries.
     6.6 Each Target Company will, and Grantor will cause such Target Company
to, cause each certificate representing such Target Company’s securities to be
stamped or otherwise imprinted with a legend to substantially the following
effect:
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS ON TRANSFER SET FORTH IN THAT CERTAIN OPTION AGREEMENT DATED
JANUARY 1, 2008, A COPY OF WHICH IS AVAILABLE AT THE PRINCIPLE OFFICES OF THE
CORPORATION”
     6.7 Grantor shall conduct no business or operations other than owning the
Securities and shall not enter into any agreements or incur any liabilities or
obligations other than with respect to the performance of this Agreement.
     6.8 Except for the PA Option, without the prior written consent of
Optionee, neither Grantor nor any Target Company will, nor cause a Target
Company’s Subsidiaries to:
          (a) authorize, issue or sell or enter into any agreement providing for
the issuance or sale (contingent or otherwise) of any equity securities or debt
securities with equity

10



--------------------------------------------------------------------------------



 



features or any other security directly or indirectly convertible, exercisable
or exchangeable for any of the foregoing of a Target Company or any of its
Subsidiaries;
          (b) except as expressly and affirmatively authorized under the Leases,
where applicable, consummate, authorize, approve or enter into any agreement
providing for a merger, consolidation, recapitalization, or reorganization of
any Target Company or any of its Subsidiaries;
          (c) consummate, authorize, approve or enter into any agreement
providing for a liquidation or dissolution of, or the filing of (or the
acquiescence in the filing of) a petition in bankruptcy or similar proceeding
with respect to, any Target Company or any of its Subsidiaries;
          (d) authorize, approve or enter into, any agreement providing for
(i) any acquisition of any material interest in any other business or entity
(whether such transaction is structured as an asset purchase, an equity
purchase, a merger or otherwise) or (ii) except as expressly and affirmatively
authorized under the Leases, the sale, lease or other disposal of more than 5%
of any Target Company’s consolidated assets in any twelve (12) month period;
          (e) except as expressly and affirmatively authorized under the Leases,
authorize, declare or approve or enter into any agreement providing for the
authorization, declaration or approval of any direct or indirect dividend or
other distribution on any class of equity securities or debt securities with
equity features or any other security directly or indirectly convertible,
exercisable or exchangeable for any of the foregoing, or any redemption or
repurchase thereof;
          (f) except as expressly and affirmatively authorized under the Leases,
authorize, approve or enter into any agreement providing for any material
transaction with an Affiliate of any Target Company or with an Affiliate of any
member of management of any Target Company or a family member thereof, other
than salary, benefits, advances and expense reimbursement to employees of any
Target Company in the ordinary course of business;
          (g) except as expressly and affirmatively authorized under the Leases,
pay, repurchase, discharge, settle or otherwise satisfy and claim, liability or
obligation in excess of $100,000 other than in the ordinary course of business,
consistent with past practice;
          (h) authorize, approve or enter into any material agreement,
arrangement or understanding that would require a third Person’s consent prior
to the consummation of the transactions contemplated by the this Agreement and
the Securities Purchase Agreement;
          (i) take any action, or omit to take any action, that will result in,
or could reasonably be expect to result in, an increase in the equity value of
any Target Company or any Subsidiary of any Target Company other than in the
ordinary course of business consistent with past practice; and
          (j) authorize, approve or enter into any agreement or commitment to
take any of the foregoing actions.

11



--------------------------------------------------------------------------------



 



     6.9 Each Target Company shall deliver with each Financial Statement and
Schedule a certificate, duly executed by such Target Company, that as of the
applicable dates thereof, such Financial Statement or Schedule is true and
correct in all material respects.
     6.10 The covenants set forth in this Article VI shall terminate (i) upon
the Closing or (ii) upon the end of the Option Term (the “Termination Date”).
ARTICLE VII
Pledge and Deposit of Securities; Power of Attorney
     7.1 To secure performance of Grantor’s obligations under this Agreement,
Grantor (a) grants to Optionee a security interest in all of the Securities
owned by Grantor, (b) pledges and deposits as security with Optionee the
Securities owned by Grantor on the date hereof and delivers to Optionee
certificates therefor accompanied by an assignment separate from interest duly
executed in blank by Optionee, and (c) assigns, transfers, hypothecates,
mortgages, charges and sets over to Optionee all of Grantor’s right, title and
interest in and to such Securities (and in and to the certificates or
instruments evidencing such Securities), to be held by Optionee upon the terms
and conditions set forth in this Article. If Grantor shall acquire (by purchase,
distribution or otherwise) any additional partnership interests of any Target
Company at any time or from time to time after the date hereof, Grantor will
forthwith pledge and deposit such partnership interests as security with
Optionee and deliver to Optionee certificates therefor accompanied by an
assignment separate from interest duly executed in blank by Grantor. Grantor
hereby authorizes Optionee to file Uniform Commercial Code financing statements
evidencing the security interests.
     7.2 The security interests in the Securities granted to Optionee pursuant
to this Agreement shall secure the timely performance of all duties and
obligations of Grantor and each Target Company under this Agreement and the
Securities Purchase Agreement (the “Secured Obligations”).
     7.3 Unless and until an Event of Default shall have occurred and be
continuing for a period of three (3) Business Days (as defined in the Leases)
after notice thereof, to the extent not otherwise prohibited or limited under
the Leases, Grantor shall be entitled to all rights of a holder of the
Securities owned by Grantor, including, without limitation, to vote, give
consents, waivers or ratifications in respect thereof and to receive dividends
and other distributions thereon, provided that no such action may be taken which
would violate or be inconsistent with any of the terms of this Agreement, or any
other instrument or agreement referred to herein, or which would have the effect
of impairing the position or interests of Optionee. All such rights of Grantor
shall cease in case an Event of Default shall occur, which failure shall
continue for a period of three (3) Business Days after notice thereof. In case
an Event of Default shall have occurred and be continuing for a period of three
(3) Business Days after notice thereof in addition to any other rights under
this Agreement, Optionee is authorized to vote all or any part of the Securities
and give all consents, waivers and ratifications in respect of such Securities.
To facilitate voting of the Securities by Optionee after an Event of Default,
Grantor shall execute and deliver to Optionee, concurrently with the execution
hereof, a proxy in the form of Exhibit B attached hereto and by reference made a
part hereof.

12



--------------------------------------------------------------------------------



 



     7.4 Grantor and each Target Company agree to do such further acts and
things and to execute and deliver to Optionee such conveyances as Optionee may
reasonably require or deem advisable to carry into effect the purposes of this
Article VII or to further assure and confirm unto Optionee its rights, powers
and remedies hereunder.
     7.5 Except with respect to the PA Option, Grantor will defend Optionee’s
right, title and lien in and to the Securities against the claims and demands of
all Persons.
     7.6 The obligations of Grantor under this Article VII will be absolute and
unconditional and will remain in full force and effect without regard to, and
will not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever, including, without limitation:
(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from this Agreement, or any assignment or transfer of
any hereof; (b) any waiver, consent, extension, indulgence or other action or
inaction under or in respect of this Agreement or any exercise or non-exercise
of any right, remedy, power or privilege under or in respect of this Agreement;
(c) any furnishing of any additional security to Optionee or any acceptance
thereof or any sale, exchange, release, surrender or realization of or upon any
security by Optionee; or (d) any invalidity, irregularity or unenforceability of
all or part of the Secured Obligations or of any security therefor.
     7.7 The security interest created hereunder shall terminate on the
Termination Date. Upon the termination of the security interest created herein
in accordance with this Section 7.7, Optionee, at the request and expense of
Grantor, will duly assign, transfer and deliver to the applicable Grantor
(without recourse and without any representation or warranty) the Securities and
the certificates evidencing the Securities.
     7.8 Grantor represent and warrant that this Agreement creates, as security
for the Secured Obligations, a valid and enforceable perfected lien on the
Securities in favor of Optionee and no consent, filing, recording or
registration is required to perfect the lien purported to be created by this
Agreement.
     7.9 In the event Grantor or any Target Company shall fail to comply with
any of its obligations under Section 2.3, which failure shall continue for a
period of three (3) Business Days after notice thereof, in addition to any other
rights under this Agreement, Grantor and each Target Company constitutes and
appoints Optionee as such party’s true and lawful attorney-in-fact, and in such
party’s name, place and stead, to make, execute, sign, acknowledge and deliver
the Securities Purchase Agreement and all other documents which Optionee deems
appropriate to cause Grantor and each Target Company to comply with their
respective obligations under Section 2.3. The foregoing power of attorney shall
survive the transfer of Securities, is coupled with an interest, and, until the
Termination Date, shall be irrevocable to the fullest extent permitted by law.
Bach Grantor and the Company hereby waive any and all defenses or claims which
may be available to contest, negate or disaffirm the action of Optionee taken in
good faith under this power of attorney at any time prior to the Termination
Date.

13



--------------------------------------------------------------------------------



 



ARTICLE VIII
Miscellaneous Provisions
     8.1 Except as otherwise expressly provided herein, the provisions of this
Agreement may be amended or waived only by the written agreement of each of the
parties hereto. Any waiver, permit, consent or approval of any kind or character
on the part of any party of any provisions or conditions of this Agreement must
be made in writing and shall be effective only to the extent specifically set
forth in such writing. No failure to exercise or delay in the exercise of any
right, power or remedy accruing upon any breach or default under this Agreement
shall impair any such right, power or remedy nor shall it be construed to be a
waiver of any such breach or default, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any waiver of any
single breach or default be deemed a waiver of any other breach or default
theretofore or thereafter occurring.
     8.2 All representations and warranties contained herein or made in writing
by any party in connection herewith will survive the execution and delivery of
this Agreement and any investigation made at any time by or on behalf of a party
hereto. Notwithstanding anything in the contrary contained herein, in no event
shall Optionee be entitled to receive any equity securities or assets of any
Target Company or any subsidiary of such Target Company or the proceeds thereof
as a remedy for any breach of any representation, warranty or covenant (other
than Section 2.3) contained herein by Grantor or any Target Company.
     8.3 GRANTORS, EACH TARGET COMPANY AND OPTIONEE HEREBY IRREVOCABLY AGREE
THAT ANY SUIT, ACTION, PROCEEDING OR CLAIM AGAINST IT ARISING OUT OF OR IN ANY
WAY RELATING TO THIS AGREEMENT, OR ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT
THEREOF, MAY BE BROUGHT OR ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN
CHICAGO, ILLINOIS AND HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
PROCEEDING BROUGHT IN CHICAGO, ILLINOIS AND FURTHER IRREVOCABLY WAIVES ANY
CLAIMS THAT ANY SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
     8.4 Each of the parties hereto hereby irrevocably waives any and all right
to trial by jury of any claim or cause of action in any legal proceeding arising
out of or related to this Agreement or the transactions or events contemplated
hereby or any course of conduct, course of dealing, statements (whether verbal
or written) or actions of any party hereto. The parties hereto each agree that
any and all such claims and causes of action shall be tried by the court without
a jury. Each of the parties hereto further waives any right to seek to
consolidate any such legal proceeding in which a jury trial has been waived with
any other legal proceeding in which a jury trial cannot or has not been waived.
     8.5 The parties hereto acknowledge and agree that in the event of any
breach of this Agreement, the non-breaching party would be irreparably and
immediately harmed and could not be made whole by monetary damages. It is
accordingly agreed that the parties hereto (a) will

14



--------------------------------------------------------------------------------



 



waive, in any action for specific performance, the defense of adequacy of a
remedy at law and (b) shall be entitled, in addition to any other remedy to
which they may be entitled at law or in equity, to compel specific performance
of this Agreement without the posting of a bond or other security.
     8.6 Any notices desired, required or permitted to be given hereunder shall
be delivered personally or mailed, certified or registered mail, return receipt
requested, or delivered by overnight courier service, to the following
addresses, or such other addresses as shall be given by notice delivered
hereunder, and shall be deemed to have been given upon delivery, if delivered
personally, five days after mailing, if mailed, or one business day after
delivery to the overnight courier service, if delivered by overnight courier
service:
     If to Optionee, to:
MHC T1000 Trust
c/o Equity Lifestyle Properties, Inc.
Two N. Riverside Plaza, Suite 800
Chicago, Illinois 60606
Attention: General Counsel
     with a copy to:
Paul, Hastings, Janofsky & Walker, LLP
191 North Wacker Drive, 29th Floor
Chicago, Illinois 60606
Attention: Daniel J. Perlman, Esq.
     If to Grantor or any Target Company, to:
Privileged Access, LP
c/o Thousand Trails, LP
3801 Parkwood Blvd., Suite 100
Frisco, TX 75034
Attention: Chief Financial Officer
Telephone: 214-618-7273
Facsimile: 214-618-7285
     with a copy to:
Privileged Access, LP
c/o Thousand Trails, LP
3801 Parkwood Blvd., Suite 100
Frisco, TX 75034
Attention: Legal Department
Telephone: 214-618-7217
Facsimile: 214-618-7230
     8.7 All covenants and agreements in this Agreement by or on behalf of any
of the parties hereto will bind and inure to the benefit of the respective
successors and assigns of the

15



--------------------------------------------------------------------------------



 



parties hereto whether so expressed or not, but will not be assignable or
delegable by Grantor or any Target Company without the prior written consent of
Optionee, or by Optionee without the prior written consent of Grantor, except
for assignments or delegations by Optionee or its permitted assignees to one or
more of its or their Affiliates.
     8.8 Whenever possible, each provision of this Agreement will be interpreted
in such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of this Agreement.
     8.9 This Agreement shall be construed and enforced in accordance with, and
all questions concerning the construction, validity, interpretation and
performance of this Agreement shall be governed by, the internal laws of the
State of Illinois, without giving effect to provisions thereof regarding
conflict of laws.
     8.10 This Agreement may be executed simultaneously in several counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. This Agreement, the agreements referred
to herein, and each other agreement or instrument entered into in connection
herewith or therewith or contemplated hereby or thereby, and any amendments
hereto or thereto, to the extent signed and delivered by means of a facsimile
machine, e-mail of a PDF file or other electronic transmission, shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the reasonable request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to all other
parties. No party hereto or to any such agreement or instrument shall raise the
use of a facsimile machine, e-mail of a PDF file or other electronic
transmission to deliver a signature or the fact that any signature or agreement
or instrument was transmitted or communicated through the use of a facsimile
machine, e-mail of a PDF file or other electronic transmission as a defense to
the formation or enforceability of a contract and each such party forever waives
any such defense.
     8.11 This Agreement, the Recitals and all the Schedules and Exhibits
attached to this Agreement (all of which shall be deemed incorporated in the
Agreement and made a part hereof) set forth the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements, written or oral, of the parties hereto, and shall not be modified or
affected by any offer, proposal, statement or representation, oral or written,
made by or for any party in connection with the negotiation of the terms hereof
     8.12 Grantor and the Target Companies agree that any Event of Default (as
defined in each of the Leases) under any of the Leases shall be a default under
this Agreement.
     8.13 This Amended and Restated Option Agreement is a restated and amended
version of the Option Agreement dated as of April 14, 2006, between KTTI Holding
Company, LLC, a Delaware limited liability company and KTTI GP, LLC, a Delaware
limited liability company, as grantors, Thousand Trails Operations Holding
Company, L.P., a Delaware limited partnership, and MHC T1000 Trust, a Maryland
real estate investment trust, as optionee. Any disputes

16



--------------------------------------------------------------------------------



 



related to this Option Agreement, arising, in whole or in part, after the date
of this Amended and Restated Option Agreement shall be governed by this Option
Agreement, as so restated and amended.
[Signature page follows]

17



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the
first date first above written.

            GRANTOR
Privileged Access, LP, a Delaware limited partnership


By Privileged Access GP Corp., its general partner
      By:   /s/ Joe McAdams        Name:   Joe McAdams        Its: President   
    TARGET COMPANIES


PATT Holding Company, LLC, a Delaware limited
liability company
      By:   /s/ Walter B. Jaccard       Name:   Walter B. Jaccard       Its: 
Vice President        Outdoor World Resorts, LLC, a Delaware limited
liability company
      By:   /s/ Walter B. Jaccard       Name:   Walter B. Jaccard       Its: 
Vice President        Pa-Trails Plus, LLC, a Delaware limited liability
company
      By:   /s/ Walter B. Jaccard       Name:   Walter B. Jaccard       Its: 
Vice President        Mid-Atlantic Resorts, LLC, a Delaware limited
liability company
      By:   /s/ Walter B. Jaccard       Name:   Walter B. Jaccard       Its: 
Vice President   

 



--------------------------------------------------------------------------------



 



         

            OPTIONEE
MHC T1000 TRUST
      By:   /s/ Marguerite Nader         Name:   Marguerite Nader        Its:
Vice President     

 



--------------------------------------------------------------------------------



 



Schedule 4.5
Capitalization

 



--------------------------------------------------------------------------------



 



Schedule 4.5
Equity Interests of the Company and each Subsidiary

      Company   Partnership Interests/Members
PATT
  Interests in PATT are held 100% by PA
 
   
OW
  Interests in OW are held 100% by PA
 
   
PAP
  Interests in PAP are held 100% by PA
 
   
MAR
  Interests in MAR are held 100% by PA
 
   
Subsidiaries of PATT
   
 
   
TTO
  General Partner is KTTI GP, LLC
 
  Interests in limited partnership are held 99% by PATT and 1% by KTTI GP, LLC
 
   
KTTI GP LLC
  Sole member is PATT
 
   
Subsidiaries of TTO
   
 
   
Leisure Time Resorts, LP.
  General partner is Trails GP, LLC
 
  Interests in limited partnership are held 99% by TTO and 1% by Trails GP, LLC
 
   
National American Corporation, LP.
  General partner is Trails GP, LLC

  Interests in limited partnership are held 99% by TTO and 1% by Trails GP, LLC
 
   
Thousand Trails, LP.
  General partner is Trails GP, LLC
 
  Limited partnership interests are held 99% by TTO and 1% by Trails GP, LLC
 
   
Trails GP, LLC.
  Sole member is TTO
 
   
Resort Parks International, LLC.
  Sole member is TTO

                  Outstanding Capital Stock         and Holder of Such Capital
Subsidiary   Authorized Capital Stock   Stock
Thousand Trails Insurance Group, LLC
      Owned 50% by Thousand Trails, LP

4.5-1



--------------------------------------------------------------------------------



 



                  Outstanding Capital Stock         and Holder of Such Capital
Subsidiary   Authorized Capital Stock   Stock
Thousand Trails (Canada), ULC
  1,000 shares of Common Stock, no par value   100 shares of Common Stock, no
par value
 
       
 
      Owned 100% by TTO
 
       
Thousand Trails Management Services, Inc.
  100,000 shares of Common Stock, $0.01 par value   100,000 shares of Common
Stock, $0.01 par value
 
       
 
      Owned 100% by TTO
 
       
Beech Mountain Lakes Corporation
  10 shares of Common Stock, $100 par value   10 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Chief Creek Corporation
  1,000 shares of Common Stock, $100 par value   1,000 shares of Common Stock,
$100 par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Christmas for Children
  Non-Profit Company with 501(c)(3) status   No shares
 
       
Coast Financial Services, Inc.
  3,000 shares of Common Stock, $0.01 par value   3,000 shares of Common Stock,
$0.01 par value
 
       
 
      Owned 100% by TTO
 
       
Dixie Resort Corporation
  100 shares of Common Stock, $10 par value   100 shares of Common Stock, $10
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Foxwood Corporation
  250 shares of Common Stock, $100 par value   250 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
G.L. Land Development Corporation
  250 shares of Common Stock, $100 par value   250 shares of Common Stock, $100
par value

4.5-2



--------------------------------------------------------------------------------



 



                  Outstanding Capital Stock         and Holder of Such Capital
Subsidiary   Authorized Capital Stock   Stock
 
      Owned 100% by National American Corporation, LP
 
       
Lake Royale Corporation
  250 shares of Common Stock, $100 par value   250 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Lake Tansi Village, Inc.
  250 shares of Common Stock, $100 par value   10 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
LML Resort Corporation
  1,000 shares of Common Stock, $1 par value   1,000 shares of Common Stock, $1
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Quail Hollow Plantation Corporation
  100 shares of Common Stock, $10 par value   100 shares of Common Stock, $10
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Recreation Land Corporation
  500 shares of Common Stock, $100 par value   500 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Resort Land Corporation
  500 shares of Common Stock, $100 par value   500 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Tansi Resort, Inc.
  12,000 shares of Common Stock, $5 par value   12,000 shares of Common Stock,
$5 par value
 
       
 
      Owned 100% by Lake Tansi Village, Inc.

4.5-3



--------------------------------------------------------------------------------



 



                  Outstanding Capital Stock         and Holder of Such Capital
Subsidiary   Authorized Capital Stock   Stock
The Kingston Corporation
  5,000 shares of Common Stock, $5 par value   5,000 shares of Common Stock, $5
par value
 
       
 
      Owned 100% by Foxwood Corporation
 
       
Westwind Manor Corporation
  10 shares of Common Stock, $100 par value   10 shares of Common Stock, $100
par value
 
       
 
      Owned 100% by National American Corporation, LP
 
       
Wolf Run Manor Corporation
  5,000 shares of Common Stock, par value   5,000 shares of Common Stock, par
value
 
       
 
      Owned 100% by Recreation Land Corporation

4.5-4